Disney, J., dissenting: I can not agree with the view expressed in the majority opinion. There being no personal liability upon the taxpayer for the tax involved, I do not think that section 23 (b) of the Internal Revenue Code encompasses the deduction approved by the majority. My viéws are more fully expressed in my dissent in Koppers Co., 3 T. C. 62, and reference is made to the decision of the Circuit Court of Appeals for the Tenth Circuit on November 8,1943, in Koch v. United States, 138 Fed. (2d) 850, denying the deduction under facts essentially the same in principle as those here .involved. I therefore respectfully dissent. Black and Kern, JJ., agree with this dissent.